            Case 19-71228                     Doc 42            Filed 12/18/19 Entered 12/18/19 12:53:03                               Desc Main
                                                                  Document     Page 1 of 1



          SO ORDERED.

          SIGNED this 18 day of December, 2019.




                                                                                  John T. Laney, III
                                                                         United States Bankruptcy Judge


                                                                UN]TED STATES BANKRUPTCY COIJR'I
                                                                    For the Middle District of Georgia
     In the iVlntier c,f
     IllCKnY    $i.   CAItlliR                                                              cASE NO. I 9-'! 1 2,28.tTr,
                Debtor,                                                                     CHAPTER      7



     IVJOVANT: FARMERS AND MERCIIA
     SUBJnCT PROPERTY: 807 Til'ton, Road, Nashville, GA; 4342 North Valdosta Road, valdoste, GA; 235 Wnlton Way, Naslrville,
                                                                                                                                GAl
                       2166 D-ogrvoodStreet, Nashville, GA; equlpmcnt, llxturcs, lnventoly, cccounts, lnstruments, crrnttef puflr
                                     general intlngibles.                                                                                                     "nO
     After notice and      a hearing the rnotion is ordere<J;
     r          Gtanted.
     o          Cranted, The Trustee shall reclttce Movan{'s clainr reiating to this collateral to the amount paid. Movant is glrnted leBve to seel(
                allowanoe of a deticiency claim, if appropriate,
     n          Denied on the condition thatr
               i.:       The debtor(s) shall make timely post-petition payments as required by the Chapter 13 ptan.
               :-;       The debtor(s) tender payments to the Movant irriake othcr subl: action as follows:
               i.:       Tlte debtor(s) shall maintain full-ooverage insulance ou rhe collateral loL the life of the plan,
               c         The debto(s) shall cure the post-petition arrearages of $_..-_
                                                                                                __          in equ^t'monttrly
                            installmenis of $_r_._^-,-,__ over.
                                                            -      l_)  -..-.--".*..---_ mffis U.CI*",S
               That in the eveut the rtebtorlsl faif to?i)ply r;tlrih;m;oftt,i, or.l.r.,tlie tutoiant, through its authorized represenfative
                                                                                                                                                       nray filc an
               affidavit-s,etting fot'th the default served upon debto4g, co4ebtor(if apptictte), clebtor's attirney, un<tirusieeancJ
                                                                                                                                             upon the r*pirurion of
               fifteen ( l5) davs without curing the alleged default an<i filing of a couiti"r ainaivit t y if,e a*trirrtrl ,ii*p-irrsi1tr rrJt J*i*ll,
                         *t ,"t*4lifting the automatic stay without turther n:o-tion, notice of lrearing. 'The tiebtorisj ,$hdlr ha;E;
                                                                                                                                                          *
               Itll.f.b*
                                                                                                                                         fiftiliiiifi;
                                                                                                                                               "i              "iari
                                                                                                                                                           irgriiiJ'
 t::l          The debtor(s) shall only be allowed three (3) strict-cornptinnce cures; else on the fourth clefaulr tho stay be lifted without
                                                                                                                                              ftrrther notice or
               hcaring,
 t   i         The parties agree and acknowledge that the telrns of this agreed/stipulate<J orclerwill not survive the disnrissal of t6e
                                                                                                                                          clebtor's baukuptoy
               case.
 r             The   coufi grants immediate relief and waives the requirernents of ar.)01(a)(3).
 o             Furthel orclet'ed that without any furtlrer notice tnd hearing, ally order lihingthe sray wilt provicle that the Debtor's ptan is modiiieri
               to provide that the paynlent of the Movant's clairn sholl no longer be provitlid foi under I :ZZ(trXSt and that the Tristee
                                                                                                                                              shall cease
               fi'rnding the same clainr upotr entry of th$ order, Aocortlingty, Fecl, R, Bank. P, 3002. I shall no'lolger.apply ns to Movanr,
                                                                                                                                                  as said Rule
               only applies in Chapter l3 case s in which claims se cured by the Debtor''s principal lesidence are provided for uncler.Section i322(bxi)
                                                                                                                                                            of
               the Code of the Debte:r's plan.
tl             Other provisions:.
                                                        END OF DOCIJMENT
By our signatures below we do hercby consent to the entry ofthe foregoing orclcr:

 /s/ Mark A Gil
Attorney {br Movant                                     Attoroey for' Respondent/Debtor                'Inrstee
Prepared byl
Mark A. Gilber(, Attor.ney fol Movirnt
S(ate Bar No. 293797
P.0. Box 543?, Valdosta, CA 3 I 60i-S41?
(229) 242-',1562
nltr!..$.t{!rltiU;.t:1iq11rrrr1rilley..r-r,rp

[]13.5677lrl
